J-A14046-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                     Appellant           :
                                         :
                v.                       :
                                         :
 AL LIK LANIER                           :
                                         :
                     Appellee            :        No. 3709 EDA 2016

                  Appeal from the Order November 3, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0009868-2015


BEFORE:    GANTMAN, P.J., SHOGAN, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JULY 24, 2018

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, which granted the

suppression motion of Appellee, Al Lik Lanier. We affirm.

     In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

     The Commonwealth raises the following issue for our review:

          DID THE SUPPRESSION COURT ERRONEOUSLY CONCLUDE
          THAT THE POLICE LACKED REASONABLE SUSPICION TO
          STOP [APPELLEE], WHERE THEY SAW HIM SITTING ON THE
          STEPS OF A SEEMINGLY UNOCCUPIED PROPERTY WITH THE
          FRONT DOOR PARTLY OPEN AND A LIGHT ON INSIDE, AT
          NIGHT IN A HIGH CRIME AREA WHERE A SHOOTING HAD
          OCCURRED WITHIN THE PAST WEEK; [APPELLEE] OFFERED
          CHANGING AND UNBELIEVABLE ANSWERS WHEN ASKED IF
          HE LIVED THERE; AND [APPELLEE] REPEATEDLY GLANCED


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A14046-18


        NERVOUSLY AT A HOODIE BEHIND HIM THAT HE DENIED
        OWNING?

(Commonwealth’s Brief at 7).

     Our scope and standard of review when the Commonwealth

appeals from a suppression order are as follows:

        [T]his Court may consider only the evidence from the
        defendant’s witnesses together with the evidence of the
        prosecution that, when read in the context of the record as
        a whole, remains uncontradicted. In our review, we are not
        bound by the suppression court’s conclusions of law, and we
        must determine if the suppression court properly applied the
        law to the facts. We defer to the suppression court’s
        findings of fact because, as the finder of fact, it is the
        suppression court’s prerogative to pass on the credibility of
        the witnesses and the weight to be given to their testimony.

Commonwealth v. Hudson, 92 A.3d 1235, 1241 (Pa.Super. 2014), appeal

denied, 630 Pa. 734, 106 A.3d 724 (2014) (internal citations omitted).

     After a thorough review of the record, Appellant’s brief, the applicable

law, and the well-reasoned opinion of the Honorable Roxanne E. Covington,

we conclude the Commonwealth’s issue merits no relief.        The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed April 24, 2017, at 4-7) (finding:

initial interaction when Officer Diaz approached Appellee on front stairs of

porch was mere encounter; Officer Diaz saw hoodie behind Appellee and

began to question him about his identification and home address; Officer Diaz

ordered Appellee to step down from front stairs based on Officer Diaz’s belief

that Appellee responded untruthfully; Appellee tried to walk away, but Officer


                                    -2-
J-A14046-18


Diaz said “stand over here, give me a second”; at this point, Appellee was not

free to leave and interaction had escalated beyond mere encounter into

investigative detention that required officer to possess reasonable suspicion

of criminal activity; there was no indication that criminal activity was afoot or

that Appellee was armed and dangerous; Appellee was sitting on steps doing

nothing; Officer Diaz failed to articulate any reasonable basis for suspecting

firearm under hoodie; Officer Diaz stated that shooting had occurred in vicinity

in prior week, he had seen street camera footage of this particular

neighborhood where people grabbed guns out of parked cars, and Appellee

nervously glanced at hoodie; totality of circumstances did not justify

investigatory detention under these facts; unlawful seizure occurred when

Officer Diaz told Appellee to “stand over here, give me a second”; court did

not address Officer Sisca’s observations of bulge in Appellee’s pocket because

it occurred after unlawful stop; court notes it found incredible Officer Sisca’s

testimony that Appellee had said, “I have illegal pills in my pocket and they’re

my father’s”; court properly granted Appellee’s suppression motion).         We

agree. Accordingly, we affirm on the basis of the trial court opinion.

      Order affirmed.




                                      -3-
J-A14046-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/18




                          -4-
Circulated 06/29/2018 02:22 PM